443 F.2d 1363
Henry J. HERREN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 31111.
United States Court of Appeals, Fifth Circuit.
May 21, 1971.
Rehearing Denied and Rehearing En Banc Denied June 29, 1971.

Appeal from the United States District Court for the Southern District of Texas; James L. Noel, Jr., Judge.
Robert I. White, Robert L. Waters, George A. Hrdlicka, Houston, Tex., Chamberlain, Hrdlicka, White & Waters, Houston, Tex., for appellant.
Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Stephen Schwartz, Attys., Dept. of Justice, Washington, D. C., Daniel L. Penner, U. S. Dept. of Justice, Fort Worth, Tex., Anthony J. P. Farris, U. S. Atty., James R. Gough, George R. Pain, Asst. U. S. Attys., Houston, Tex., William A. Friedlander, Atty., Tax Division, Department of Justice, Washington, D. C., for appellee.
Before TUTTLE, THORNBERRY and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The judgment of the trial is affirmed on the basis of the findings of fact and the thoroughly well-reasoned conclusions of the trial court. See 317 F.Supp. 1198 (S.D.Tex.).


2
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.